Title: From Thomas Jefferson to Albert Gallatin, 11 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Dec. 11. 08.
                  
                  I find that the correspondence on the subject of Tureau’s Permits was between mr Madison & myself, my letter of Aug. 19. to you being the only one in which it is mentioned.   in those of Aug. 12. 16. 19. & Sep. 13. to mr Madison, I find the idea of his purchasing a vessel & filling her with French seamen, constantly rejected, as inconsistent with neutrality, and that the vessels to be allowed as transports were to be in the transport proportion of tonnage & provisions to the number of persons sent away.      I am satisfied therefore that if any thing wrong has been done, it does not lie at our door. still I shall be glad to see mr McCulloch’s statement of what is the fact.
                  I think we had better take time to get Govr. Tompkins’s recommendation of a successor to Wolsey, and even to collect more facts if it can be done.    I send you Tracy’s application to command a revenue cutter. I know nothing of him but that he has been zealous in giving me information, which I have generally handed on to you. affectionate salutations.
               